Title: From Thomas Jefferson to James Oldham, 11 April 1823
From: Jefferson, Thomas
To: Oldham, James

Dear Sir  Mo Apr. 11. 23.I inclose you the copy of a resolution of the Visitors of the University of Virga entered into at their late meeting and also a copy of the letter to mr Griffin which is the subject of it, the original being depositd with the papers of the board in my possession and open to your inspection, if desired. you will observe that the first duty enjoined on me by the resoln is to ask of you whether you are the author of the letter aforesd and are willing to  afford any evidence of the charges against mr Arthur S. Brockbg therein mentioned. on your answer affirmatively to these questions proper measures will be taken for  recieving the evidence to be produced as well by yourself by mr Brockenbrough. you will be so good as to give me an answer stating so, at your earliest convenience as I  propose to go to Bedfd the ensuing week and shall be absent some time. I salute you with frdshp & respectTh:J
    stating in a distinct and issuable form the particular of the charges in the letter on which you will produce evidence that mr Brockenbrough may know to whit specific facts he is to answer and produce evidence. do this if you please at your earliest Etc.
